Chief Executive Officer Employment Agreement

This Chief Executive Officer Employment Agreement (“Agreement”) is

entered into as of January 10, 2008 (the “Effective Date”), by and between
LifeVantage Corporation, a Colorado corporation, (the “Company”) and DAVID W.
BROWN, (“Employee”).

1. TERM.

(a) The Company hereby employs Employee and Employee hereby accepts employment
pursuant to the terms and provisions of this Agreement for the period commencing
on the Effective Date, and ending December 31, 2010, unless this Agreement is
earlier terminated as hereinafter provided. Upon expiration of this Agreement
Employee’s status shall be one of at-will employment.

(b) The term of this agreement shall be extended by an additional term of one
year (a “Renewal Term”) unless no fewer than 180 days before the expiration of
the Initial Term or any Renewal Term the Company gives Employee written notice
that the Agreement shall not be extended beyond the expiration of the Initial
Term or any Renewal Term.

(c) At all times during the term of this Agreement, Employee shall be considered
an employee of the Company within the meaning of all federal, state and local
laws and regulations, including, but not limited to, laws and regulations
governing unemployment insurance, workers’ compensation, industrial accident,
labor and taxes.

2. TITLES; POSITIONS.

(a) Employee shall serve as President and Chief Executive Officer of the
Company. Employee’s duties shall be the usual and customary duties of the
offices in which Employee serves. Employee shall report solely to the Company’s
Board of Directors (the “Board”).

(b) It is agreed that as soon as practicable following the Effective Date
Employee shall be appointed to fill a vacancy on the Board, and that Employee
shall be nominated for election by the shareholders as a Director at the first
annual meeting of shareholders held thereafter. If elected by the shareholders
at that meeting, and so long as Employee continues to meet the standards
required of a Director, Employee shall continue to be nominated for election as
a Director at each subsequent annual meeting of shareholders during the term of
Employee’s employment with the Company.

3. COMPENSATION.

(a) Base Salary. The Company agrees to pay Employee a base salary at the rate of
$20,000 per month, payable in equal installments on regularly scheduled Company
pay dates as they may be adjusted from time to time.

(b) Annual Bonus. The Company shall provide Employee an opportunity to earn an
annual bonus based upon participation in the Company’s applicable bonus plan as
it may or may not exist from time to time. Employee acknowledges that currently
all bonuses are discretionary. However, and notwithstanding the foregoing,
(i) it is agreed that during the term of this Agreement Employee shall have a
target annual bonus opportunity equal to 75% of Employee’s annual Base Salary
paid in the pertinent year, based upon the achievement of realistic performance
goals determined by the Board and/or its compensation committee in consultation
with Employee, and (ii) realistic performance goals for Employee’s 2008 bonus
shall be determined by the Board and/or its compensation committee in
consultation with Employee no later than sixty days after the Effective Date.

(c) Long Term Incentive.

(i) As soon as administratively practicable following the Effective Date, the
Company shall grant Employee the following options (collectively, the “Options”)
to purchase shares of the common stock of the Company (“Stock”):

A. One option to purchase 150,000 shares of Stock, which option shall have a
term of 10 years and an exercise price equal to the “Fair Value of the Stock on
the Date of the Grant” (which for purposes of this Agreement shall mean an
amount equal to the closing price on January 10, 2008), and shall be fully
vested on the Effective Date;

B. One option to purchase 450,000 shares of Stock, which option shall have a
term of 10 years and an exercise price equal to the Fair Value of the Stock on
the Date of the Grant and shall vest as to 37,500 shares on the final day of
each of the first through the twelfth months of the first year of the term of
this Agreement;

C. One option to purchase 450,000 shares of Stock, which option shall have a
term of 10 years and an exercise price of $.50 per share, and shall vest as to
37,500 shares on the final day of each of the thirteenth through the
twenty-fourth months of the Initial Term; and

D. One option to purchase 450,000 shares of Stock, which option shall have a
term of 10 years and an exercise price of $.75 per share, and shall vest as to
37,500 shares on the final day of each of the twenty-fifth through the
thirty-sixth months of the Initial Term.

(ii) The parties acknowledge and agree that as of the Effective Date there were
outstanding certain warrants to purchase 5,966,866 shares of Stock that expire
on April 18, 2008 (the “Warrant Expiration Date”), and carry an exercise price
of $.30 per share (the “Warrants”). As soon as administratively practicable
following the Effective Date, the Company shall grant Employee one option (the
“Special Option”) to purchase 300,000 shares of Stock, which option shall have a
term of 10 years and an exercise price of $.30 per share. As of the Warrant
Exercise Date the Special Option shall vest as to the number of Shares that is
equal to 300,000 multiplied by a fraction in which the denominator is 5,966,866
and the numerator is the number of shares of Stock as to which the Warrants were
exercised on or before the Warrant Expiration Date, which number of shares shall
be rounded up to the next whole number. As of the Warrant Expiration Date the
Special Option shall terminate as to all Shares as to which it did not vest
pursuant to the preceding sentence.

(iii) Every Option and Special Option granted to Employee under this Section 3
shall be governed by the terms and conditions of the LifeVantage Corporation
2007 Long-Term Incentive Plan (the “Plan”), a copy of which is attached hereto
as Exhibit B, and the Company’s standard form of a written equity award
agreement. A copy of which is attached as Exhibit C, and shall, to the extent
permitted by the Plan and applicable law, be granted on terms reasonably
determined by the Company to be most favorable to Employee from a tax efficiency
standpoint.

(iv) Commencing on the Effective Date, the Company shall provide Employee an
opportunity to participate in the Company’s applicable stock purchase plan as it
may or may not exist from time to time.

4. EXPENSES AND BENEFITS.

(a) Reasonable and Necessary Expenses. In addition to the compensation provided
for in Section 3, the Company shall reimburse Employee for all expenses
reasonably, customarily and necessarily incurred by Employee in the performance
of Employee’s duties hereunder. Employee shall account for such expenses in
accordance with the policies and procedures set by the Company from time to time
for reimbursement of such expenses. The amount, nature, and extent of such
expenses shall always be subject to the control, supervision and direction of
the Company.

(b) Paid Time Off. Employee shall accrue paid time off (“PTO”) in accordance
with the terms and conditions of the Company’s policies, as may be modified from
time to time, at the most favorable rate offered by the Company to any of its
senior executives other than Employee; provided that such PTO shall cease
accruing at any time at which Employee has accrued the amount that he is
eligible to earn during one calendar year pursuant to the preceding sentence
(the “Maximum Accrual”), and shall not accrue further until Employee’s accrued
balance is reduced to less than the Maximum Accrual. PTO may be taken any time
during the year, provided that Employee shall cooperate with the Board
concerning the timing of his PTO so as to ensure the orderly operation of the
Company’s business. The Company reserves the right to pay Employee for unused,
accrued benefits in lieu of providing time off. 

(c) Insurance. During Employee’s employment with the Company pursuant to this
Agreement, the Company shall provide for Employee and Employee’s family to
participate in the Company’s health insurance and disability insurance plans as
the same may be modified from time to time, all on the same terms and conditions
generally applicable to the Company’s other senior executives.

(d) Retirement. Employee shall be permitted to participate in the Company’s
401(k) retirement investment plan, employee stock purchase plan and executive
deferred compensation plan pursuant to the terms of such plans, as the same may
be implemented, modified or terminated from time to time, to the extent such
plans are offered generally from time to time to the Company’s other senior
executives.

(e) Estate Planning and Other Perquisites. To the extent the Company from time
to time provides its senior executives generally with tax and estate planning
and related services or any other material perquisites or personal benefits,
such services and perquisites shall be made available to Employee on the same
terms and conditions offered to the Company’s other senior executives.

(f) Temporary Living Expenses. For a reasonable period of time commencing on the
Effective Date and ending no later than June 1, 2008, the Company shall provide
Employee with the benefits specified in this Section 4(f):

(i) The Company shall provide reasonable lodging for Employee near the Company’s
headquarters in Greenwood Village, Colorado;

(ii) The Company shall provide for Employee’s use an automobile for use while in
Colorado;

(iii) The Company shall reimburse Employee for the actual and reasonable cost of
air travel for Employee between San Diego and Denver. 

(g) The Company shall pay, or at its option reimburse Employee for, the costs
reasonably and necessarily associated with Employee’s relocation of his
residence to the Denver, Colorado metropolitan area, including packing and
transporting household goods and transportation for Employee’s vehicle(s) and
members of his immediate family; provided that such paid or reimbursed expenses
shall not in any event include any brokerage commissions relating to the
purchase or sale of any residence, any loan assistance, or temporary lodging or
local transportation (except as provided under Section 5(f), above).

5. Taxes. Employee acknowledges that Employee is responsible for all taxes
related to Employee’s compensation except for those taxes for which the Company
is obligated to pay under applicable law or regulation, or as provided in
Sections 4(f) and 9(c) of this Agreement. Employee agrees that the Company may
withhold from Employee’s compensation any amounts that the Company is required
to withhold under applicable law or regulation.

6. Termination

(a) Termination by the Company Without Substantial Cause or by Employee for Good
Reason.

(i) Employee’s employment under this Agreement may be terminated by the Company
at any time without Substantial Cause, or by Employee for Good Reason.

(ii) For purposes of this Agreement, “Substantial Cause” shall mean:

(A) Employee’s continued failure to substantially perform Employee’s duties
after a written demand for substantial performance has been delivered to
Employee by the Board;

(B) Employee’s material breach of this Agreement that is not cured to the
reasonable satisfaction of the Board within thirty (30) days after delivery of
written notice describing the breach;

(C) Employee’s misconduct, including but not limited to, use or possession of
illegal drugs during work, material violation of an written company policy or
procedure, and/or any other act or failure to act that is damaging or
detrimental in a significant manner to the Company, all as reasonably determined
by the Board;

(D) Employee’s conviction of, or plea of guilty or nolo contendere to, a felony;

(E) Employee’s failure to cooperate with, or any attempt to obstruct or
improperly influence, any investigation authorized by the Board or any
governmental or regulatory agency entity;

(F) Employee’s failure to maintain eligibility to serve in the capacities
contemplated by this Agreement in accordance with any applicable law or
regulation; or

(G) the Board’s reasonable determination, communicated to Employee in writing,
that Employee’s acts or omissions in any prior employment and/or the legal
ramifications of such acts or omissions seriously impair Employee’s ability to
lead the Company and/or the Company’s reputation or other material business
interests.

(iii) For purposes of this Agreement, “Good Reason” shall mean a material breach
of this Agreement by the Company that is not cured to the reasonable
satisfaction of Employee within thirty (30) days after delivery of written
notice describing the breach; provided that Employee shall give such written
notice no later than 90 days following the occurrence of the condition that is
the basis of the notice of breach.

(iv) In the event of a termination by the Company without Substantial Cause or
by Employee for Good Reason, Employee shall be entitled to receive all
compensation (including PTO) accrued and unpaid as of the effective date of
termination (the “Termination Date”), together with a “Severance Benefit”
consisting of:

(A) the acceleration of the vesting of all unvested stock-based long term
incentive compensation granted to Employee pursuant to this Agreement, whether
in the form of options, restricted stock, performance shares, stock appreciation
rights or otherwise constituted (collectively, “Incentive Awards”); and

(B) the payment (or, at the Company’s option, reimbursement of Employee for the
cost) of premiums associated with the continuation of the coverage of Employee
and, if applicable, Employee’s dependants as permitted by COBRA until the
earlier of the last day of the eighteenth month following the Termination Date
or the date on which Employee become eligible for coverage under another
Employer’s welfare benefit plans for coverage that is not materially less
favorable to Employee than that offered by the Company immediately before the
Termination Date; provided that such benefits continuation payments shall be
conditioned upon Employee’s timely COBRA election and provided further that such
benefits continuation payments shall be based on Employee’s benefit elections as
of the time immediately preceding the Termination Date; and

(C) an additional sum in an amount determined as follows, which sum shall be
payable in cash in equal installments on the same pay schedules in effect on the
Termination Date over a period of twenty-four (24) months from the Termination
Date:

(1) If the Termination Date is before the first anniversary of the Effective
Date, then the additional sum shall be an amount equal to Employee’s
then-current base salary; and

(2) If the Termination Date is on or after the first anniversary of the
Effective Date, then the additional sum shall be an amount equal to:
(x) Employee’s then current annual base salary; and (y) the actual annual bonus
paid to Employee for the year before the year of termination; and

(v) no other severance or benefit of any kind.

(b) Termination by the Company for Substantial Cause or by Employee Without Good
Reason. Employee’s employment under this Agreement may be terminated immediately
and at any time by the Company for Substantial Cause or by Employee without Good
Reason. In the event of such a termination, Employee shall be entitled to
receive:

(i) any compensation (including PTO) accrued and unpaid as of the date of
termination; and

(ii) no other severance or benefit of any kind.

(c) Termination Due to Permanent Disability.

(i) Subject to all applicable laws, Employee’s employment under this Agreement
may be terminated immediately by the Company in the event Employee suffers from
Permanent Disability. For purposes of this Agreement “Permanent Disability”
shall have the same meaning as the substantially equivalent term set forth in
the Company’s then-current long-term disability policy, or, in the event that at
the relevant time the Company has no long-term disability insurance plan in
place for its senior executives, then the term shall mean Employee’s failure to
perform or being unable to perform all or substantially all of Employee’s duties
under this Agreement for a continuous period of more than six (6) months on
account of any physical or mental disability, either as mutually agreed to by
the parties or as reflected in the opinions of three qualified physicians, one
of which has been selected by the Company, one of which has been selected by
Employee, and one of which has been selected by the two other physicians
jointly.

(ii) In the event of a termination by the Company due to Employee’s Permanent
Disability, Employee shall be entitled to payment of any compensation (including
PTO) accrued and unpaid as of the Termination Date, together with a “Disability
Termination Severance Benefit” consisting of:

(A) the immediate vesting, effective as of the Termination Date, of all
Incentive Awards held by Employee that would have vested had Employee remained
employed pursuant to this Agreement for a period of six (6) months following the
Termination Date;

(B) the payment (or, at the Company’s option, reimbursement of Employee for the
cost) of premiums associated with the continuation of the coverage of Employee
and, if applicable, Employee’s dependants as permitted by COBRA until the
earlier of the one year anniversary of Termination Date or the date on which
Employee become eligible for coverage under another Employer’s welfare benefit
plans for coverage that is not materially less favorable to Employee than that
offered by the Company immediately before the Termination Date; provided that
such benefits continuation payments shall be conditioned upon Employee’s timely
COBRA election and provided further that such benefits continuation payments
shall be based on Employee’s benefit elections as of the time immediately
preceding the Termination Date; and

(C) a cash sum equal to the sum of (x) Employee’s base salary at the rate in
effect immediately before the Termination Date; plus (y) Employee’s target
annual bonus opportunity for the year of termination pro rated for service
through the Termination Date; which sum shall be payable in equal installments
during the six (6) months following the Termination Date; and

(D) no other severance or benefit of any kind.

(iii) The Company shall be entitled to reduce the amount payable to Employee
pursuant to Section 6(c)(ii)(C), above, by an amount equal to the benefits
received by Employee pursuant to disability or other insurance, or similar
sources, pursuant to any Company-sponsored benefit plan, program or policy.

(d) If the Company gives Employee written notice that this Agreement shall not
be extended beyond the expiration of the Initial Term or any Renewal Term, as
and when specified in Section 1(b), above, and the Employee thereafter resigns
his employment with the Company effective before or as of the date on which the
term of this Agreement expires, then Employee shall be entitled to receive all
compensation (including PTO) accrued and unpaid as of the date of termination,
together with a “Nonrenewal Severance Benefit” consisting of:

(i) a cash payment equal to 6 months’ of Employee’s then-current base salary,
which sum shall be payable in equal installments on the same pay schedule as in
effect as of the Termination Date over a period of twelve (12) months from the
Termination Date; and

(ii) payment (or, at the Company’s option, reimbursement of Employee for the
cost) of premiums associated with the continuation of the coverage of Employee
and, if applicable, Employee’s dependants as permitted by COBRA until the
earlier of the last day of the sixth month following the Termination Date or the
date on which Employee become eligible for coverage under another Employer’s
welfare benefit plans for coverage that is not materially less favorable to
Employee than that offered by the Company immediately before the Termination
Date; provided that such benefits continuation payments shall be conditioned
upon Employee’s timely COBRA election and provided further that such benefits
continuation payments shall be based on Employee’s benefit elections as of the
time immediately preceding the Termination Date; and

(iii) no other severance or benefit of any kind.

(e) Termination by Mutual Agreement of the Parties. Employee’s employment
pursuant to this Agreement may be terminated at any time upon the mutual
agreement in writing of the parties. Any such termination of employment shall
have the consequences specified in such agreement.

(f) Pre-Termination Rights. The Company shall have the right, at its option, to
require Employee to vacate Employee’s office or otherwise remain off the
Company’s premises and to cease any and all activities on the Company’s behalf
without such action constituting a termination of employment or a breach of this
Agreement.

(g) Other. Except for the amounts specifically provided pursuant to this
Section 6, Employee shall not be entitled to any further compensation, bonus,
damages, restitution, relocation benefits, or other severance benefits upon
termination of employment. The amounts payable to Employee pursuant to these
Sections shall not be treated as damages, but as compensation to which Employee
may be entitled by reason of termination of employment under the applicable
circumstances. The Company shall not be entitled to set off against the amounts
payable to Employee pursuant to this Section 6 any amounts earned by Employee in
other employment after termination of Employee’s employment with the Company
pursuant to this Agreement, or any amounts which might have been earned by
Employee in other employment had Employee sought such other employment. The
provisions of this Section 6 shall not limit Employee’s rights under or pursuant
to any other agreement or understanding with the Company regarding any pension
profit sharing, insurance or other employee benefit plan of the Company to which
Employee is entitled pursuant to the terms of such plan.

(h) Notwithstanding any other provision of this Agreement, the Company’s
obligation to provide Employee with any Severance Benefit, Disability
Termination Severance Benefit or Nonrenewal Severance Benefit shall be
conditioned upon the execution (and, if applicable, non-revocation) by Employee,
or to the extent necessitated by Employee’s disability, then by Employee’s legal
representative, of a legal release in a form reasonably specified by the Company
and drafted so as to ensure a final, complete and enforceable release of all
claims that Employee has or may have against Company relating to or arising in
any way from Employee’s employment with Company and/or the termination thereof,
and complete and continuing confidentiality of Company’s proprietary information
and trade secrets and the continuing enforcement of any restrictive covenants
relating to unfair competition and/or unfair solicitation that were in effect
between the Company and Employee before the Termination Date. 

(i) Notwithstanding any other provision of this Agreement, to the extent
necessary to avoid application of the 20% penalty tax under Section 409A,
payment of any Severance Benefit, Disability Termination Severance Benefit or
Nonrenewal Severance Benefit shall be delayed for six months following the
Termination Date, and the first payment shall make up for any missed payment.

7. Other Employee Duties and Obligations. 

In addition to any other duties and obligations set forth in this Agreement,
Employee shall be obligated as follows:

(a) Compliance with Company Policy. Employee shall be required to comply with
all policies and procedures of the Company as such shall be adopted, modified or
otherwise established by the Company from time to time, including but not
limited to the Company’ Code of Conduct.

(b) Trade Secrets and Confidential Information.

(i) As used in this Agreement, the term “Trade Secrets and Confidential
Information” means information, whether written or oral, regardless of whether
it is suitable to be patented, copyrighted and/or trademarked, that Employee
observes or receives from the Company and/or its affiliates (collectively,
“Company Entities”), either directly or indirectly, during Employee’s employment
with the Company, and shall include, without limitation: all concepts, ideas,
plans, strategies, processes, products, formulae, techniques, designs,
inventions and innovations relating to or arising from the business of any
Company Entity; and all third party information that any Company Entity has
agreed to keep confidential. “Trade Secrets and Confidential Information” shall
also specifically include all concepts, ideas, plans, strategies, processes,
products, formulae, techniques, designs, inventions and innovations that
Employee develops during Employee’s employment with the Company and that relate
to or arise from the business of any Company Entity or were developed based on
or in whole or part in reliance on any Company Entity’s time, resources or
personnel, all of which Employee hereby assigns to the Company. “Trade Secrets
and Confidential Information” shall not, however, include any information that
has entered the public domain other than by means of Employee’s wrongful act or
omission.

(ii) While employed by the Company, Employee will have access to and become
familiar with Trade Secrets and Confidential Information. Employee acknowledges
that Trade Secrets and Confidential Information are owned and shall continue to
be owned solely by the Company and/or its affiliates. Employee shall not, at any
time, whether during or subsequent to Employee’s employment by any Company
Entity, directly or indirectly: (A) use or disclose Trade Secrets and
Confidential Information for any purpose or divulge the same to any person other
than the Company or persons with respect to whom the Company has given its
written consent, unless Employee is compelled to make disclosure by governmental
process; or (B) accept any employment that inevitably will result in the use or
disclosure of Trade Secrets and Confidential Information other than as permitted
by this Agreement. In the event Employee believes that Employee is legally
required to disclose any Trade Secrets or Confidential Information, Employee
shall give reasonable notice to the Company prior to disclosing such information
and shall assist the Company, at the Company’s sole cost and expense, in taking
such legally permissible steps as are reasonable and necessary to protect the
Trade Secrets or Confidential Information, including, but not limited to
execution by the receiving party of a non-disclosure agreement in a form
acceptable to the Company.

(iii) Employee agrees to execute such secrecy, non-disclosure, patent,
trademark, copyright and other proprietary rights agreements, if any, as the
Company may from time to time reasonably require.

(iv) The provisions of this subsection 7(b) shall survive the termination or
expiration of this Agreement, and shall be binding upon Employee in perpetuity.

(c) Non-Disparagement. While employed by the Company, and for one (1) year
thereafter, Employee shall not in any way undertake to harm, injure or disparage
the Company, its officers, directors, employees, agents, affiliates, vendors,
products, or customers, or their successors, or in any other way exhibit an
attitude of hostility toward them.

(d) Surrender of Equipment, Books and Records. Employee understands and agrees
that all equipment, books, records, customer lists and documents connected with
the business of the Company and/or its affiliates are the property of and belong
to the Company. Under no circumstances shall Employee remove from the Company’s
facilities any of the Company’s and/or its affiliates’ equipment, books,
records, documents, lists or any copies of the same without the Company’s
permission, nor shall Employee make any copies of the Company’s and/or its
affiliates’ books, records, documents or lists for use outside the Company’s
office except as specifically authorized by the Company. Upon termination of
Employee’s employment with the Company or the Company’s earlier request,
Employee shall return to the Company , and not retain copies of, all equipment,
books, records, documents and customer lists belonging to any Company Entity.

(e) Conflicting Activities. During the term of this Agreement, Employee shall
not engage in any activity that conflicts with, appears to conflict with, or is
detrimental or appears to be detrimental to Company’s best interests, as
reasonably determined by Company.

(f) Unfair Competition.

(i) Covenants. During Employee’s employment with Company and for a period of six
months after the Termination Date (the “Restricted Period”), Employee shall not,
directly or indirectly, as an officer, director, employee, consultant, owner,
shareholder, adviser, joint venturer, or otherwise, compete with Company within
the United States and all other countries in which LifeVantage has, as of the
effective date of the termination of Employee’s employment, a registered patent
and/or any active business activity (the “Protected Region”) in: (i) the
antioxidant segment of the nutraceutical industry; or (ii) any other line of
business in which Company was engaged at any time during Employee’s employment
with Company; or (iii) any other line of business into which Company, during
Employee’s employment with Company, formed an intention to enter into. This
covenant shall not prohibit Employee from owning less than two percent of the
securities of any competitor of Company, if such securities are publicly traded
on a nationally recognized stock exchange or over-the-counter market.

(ii) Acknowledgments. Employee acknowledges that the foregoing time limitation
and geographic restriction on competition is fair and reasonable, given the
nature and geographic scope of Company’s business operations and the nature of
Employee’s position with Company. Employee also acknowledges that while employed
by Company, Employee will have access to information that would be valuable or
useful to Company’s competitors, and therefore acknowledges that the foregoing
restrictions on Employee’s future employment and business activities are fair
and reasonable. Employee acknowledges and is prepared for the possibility that
Employee’s standard of living may be reduced during the Restricted Period, and
assumes and accepts any risk associated with that possibility.

(iii) Acknowledgments of Law. Employee acknowledges the following provisions of
Colorado law, set forth in Colorado Revised Statutes § 8-2-113(2):

Any covenant not to compete which restricts the right of any person to receive
compensation for performance of skilled or unskilled labor for any employer
shall be void, but this subsection (2) shall not apply to: ...

(b) Any contract for the protection of trade secrets; ...

(d) Executive and management personnel and officers and employees who constitute
professional staff to executive and management personnel.

Employee acknowledges that this agreement is a contract for the protection of
trade secrets within the meaning of § 8-2-113(2)(b) and is intended to protect
the Trade Secrets and Confidential Information identified above and that
Employee is an executive or manager, or professional staff to an executive or
manager, within the meaning of § 8-2-113(2)(d).

(g) Non-Solicitation. During the Restricted Period, Employee shall not without
Company’s prior written consent, directly or indirectly:

(i) cause or attempt to cause any employee, agent or contractor of Company or
any Company affiliate to terminate his or her employment, agency or contractor
relationship with Company or any Company affiliate; or interfere or attempt to
interfere with the relationship between Company and any employee, agent or
contractor; or hire or attempt to hire any employee, agent or contractor of
Company or any Company affiliate; or conduct business of any kind with any
Company employee, agent or contractor.

(ii) interfere or attempt to interfere with any transaction, agreement,
prospective agreement, business opportunity or business relationship in which
Company or any affiliate was involved at any point during Employee’s employment
with Company.

8. RIGHTS UPON A CHANGE IN CONTROL.

(a) Notwithstanding anything in this Agreement to the contrary, if upon or at
any time during the term of this Agreement there is a Termination Event (as
defined below) that occurs within one (1) year following any Change in Control
(as defined in Exhibit A), then Employee shall be treated as if Employee had
been terminated by the Company without Substantial Cause pursuant to Section
6(a).

(b) For purposes of this Agreement a “Termination Event” shall mean the
occurrence of any one or more of the following:

(i) the termination of this Agreement without the execution by the Employee and
the Company or a successor to the Company of an agreement containing
substantially similar terms and conditions;

(ii) the Company’s failure to remedy its material breach of this Agreement to
Employee’s reasonable satisfaction within 30 days after receiving written notice
thereof;

(ii) a failure by the Company to obtain the assumption of this Agreement by any
successor to the Company or any assignee of all or substantially all of the
Company’s assets or business or the execution by the Employee and any successor
to the Company of an agreement containing substantially similar terms and
conditions;

(iii) the Company’s failure to remedy to Employee’s reasonable satisfaction
within 30 days after receiving written notice of any material diminishment in
the title, position, duties, responsibilities or status that Employee had with
the Company, as a publicly traded entity,  immediately prior to the Change in
Control; provided that a mere “going private” transaction following which the
Company is not publicly traded but after which Employee remains as the Company’s
Chief Executive Officer and retains substantially the same duties and,
responsibilities as he had before the transaction shall not constitute a
“Termination Event” for purposes of this Agreement;

(iv) the Company’s failure to remedy to Employee’s reasonable satisfaction
within 30 days after receiving written notice of any failure to pay or material
reduction in the overall, total value of the pay, perquisite and benefit package
available to Employee (including without limitation compensation, reimbursable
expenses, stock options, incentive programs, or other benefits or perquisites)
provided to Employee under the terms of this Agreement or any other agreement or
understanding between the Company and Employee, or pursuant to the Company’s
policies and past practices as of the date immediately prior to the Change in
Control; provided that the parties recognize that components may be change or
values shifted from category to category; or

(v) any assignment to Employee of duties that would make it unreasonably
difficult for Employee to maintain his principal residence in the Denver,
Colorado metropolitan area.

9. MISCELLANEOUS.

(a) Assignment. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and the successors and assigns of the Company and
shall be freely assignable by the Company to any affiliate or to any purchaser
of all or substantially all of the assets of the Company. Employee shall have no
right to assign Employee’s rights, benefits, duties, obligations or other
interests in this Agreement, it being understood that this Agreement is personal
to Employee.

(b) Entire Understanding. This Agreement sets forth the entire understanding of
the parties hereto with respect to the subject matter hereof, and no other
representations, warranties or agreements whatsoever as to that subject matter
have been made by Employee or the Company. This Agreement shall not be modified,
amended or terminated except by another instrument in writing executed by the
parties hereto. This Agreement replaces and supersedes any and all prior
understandings or agreements between Employee and the Company regarding its
subject matter.

(c) Notices. Any notice, request, demand, or other communication required or
permitted hereunder, shall be deemed properly given when actually received or
within five (5) days of mailing by certified or registered mail, postage
prepaid, to Employee at the residential address currently on file with the
Company, and to the Company at:

Company: LifeVantage Corporation

6400 South Fiddlers Green Circle

Suite 1970

Greenwood Village, CO 80111

or to such other address as Employee or the Company may from time to time
furnish, in writing, to the other.

(d) Headings. The headings of the several sections and paragraphs of this
Agreement are inserted solely for the convenience of reference and are not a
part of and are not intended to govern, limit or aid in the construction of any
term or provision hereof.

(e) Waiver. Failure of either party at any time to require performance by the
other of any provision of this Agreement shall in no way affect that party’s
rights thereafter to enforce the same, nor shall the waiver by either party of
any breach of any provision hereof be held to be a waiver of any succeeding
breach of any provision or a waiver of the provision itself.

(f) Applicable Law. This Agreement shall constitute a contract under the laws of
the State of Colorado without regard to conflict of law principles.

(g) Severability. In the event any provision or provisions of this Agreement is
or are held invalid, the remaining provisions of this Agreement shall not be
affected thereby.

(h) Advertising Waiver. While employed by the Company and for a reasonable time
thereafter, Employee agrees to permit every Company Entity, and persons or other
organizations authorized by every Company Entity, to use, publish and distribute
advertising or sales promotional literature concerning the products of any
Company Entity, or the machinery and equipment used in the manufacture thereof,
in which Employee’s name and/or pictures of Employee taken in the course of
Employee’s provision of services to any Company Entity, appear. Employee hereby
waives and releases any claim or right Employee may otherwise have arising out
of such use, publication or distribution.

(i) Counterparts. This Agreement may be executed in one or more counterparts
which, when fully executed by the parties, shall be treated as one agreement.

(j) Construction. Headings in this agreement are for convenience only and shall
not control the meaning of this agreement. Whenever applicable, masculine and
neutral pronouns shall equally apply to the feminine genders; the singular shall
include the plural and the plural shall include the singular. The parties have
reviewed and understand this agreement, and each has had a full opportunity to
negotiate the agreement’s terms and to consult with counsel of their own
choosing. Therefore, the parties expressly waive all applicable common law and
statutory rules of construction that any provision of this agreement should be
construed against the agreement’s drafter, and agree that this agreement and all
amendments thereto shall be construed as a whole, according to the fair meaning
of the language used.

(k) Disputes. All disputes arising under or relating to this Agreement shall be
tried only in the federal or state courts situated in the Denver, Colorado,
metropolitan area. The parties hereby irrevocably submit to the jurisdiction of
such courts for all purposes relating to this Agreement. In any such action, the
party substantially prevailing therein shall recover its costs and expenses,
including reasonable attorneys’ fees.

[SIGNATURES FOLLOW]

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective the date first written above.

     
EMPLOYEE
  COMPANY
LifeVantage Corporation,

a Colorado corporation

     
/s/ David W. Brown
  /s/ James D. Crapo
David W. Brown
  By: Dr. James D. Crapo
Its: Chairman of the Board

EXHIBIT A

CHANGE IN CONTROL

A “Change in Control” means the following and shall be deemed to occur if any of
the following events occurs:

1. Any person, entity or group, within the meaning of Section 13(d) or 14(d) of
the Securities Exchange Act of 1934 (the “Exchange Act”) but excluding the
Company and its affiliates and any employee benefit or stock ownership plan of
the Company or its affiliates and also excluding an underwriter or underwriting
syndicate that has acquired the Company’s securities solely in connection with a
public offering thereof (such person, entity or group being referred to herein
as a “Person”) becomes the beneficial owner (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 50%  or more of either the then
outstanding shares of Common Stock or the combined voting power of the Company’s
then outstanding securities entitled to vote generally in the election of
directors; or

2. Individuals who, as of the effective date hereof, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors of the Company,
provided that any individual who becomes a director after the effective date
hereof whose election, or nomination for election by the Company’s shareholders,
is approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered to be a member of the Incumbent Board
unless that individual was nominated or elected by any Person having the power
to exercise, through beneficial ownership, voting agreement and/or proxy, 50% or
more of either the outstanding shares of Common Stock or the combined voting
power of the Company’s then outstanding voting securities entitled to vote
generally in the election of directors, in which case that individual shall not
be considered to be a member of the Incumbent Board unless such individual’s
election or nomination for election by the Company’s shareholders is approved by
a vote of at least two-thirds of the directors then comprising the Incumbent
Board; or

3. Consummation by the Company of the sale or other disposition by the Company
of all or substantially all of the Company’s assets or a reorganization or
merger or consolidation of the Company with any other person, entity or
corporation, other than: (a) a reorganization or merger or consolidation that
would result in the voting securities of the Company outstanding immediately
prior thereto (or, in the case of a reorganization or merger or consolidation
that is preceded or accomplished by an acquisition or series of related
acquisitions by any Person, by tender or exchange offer or otherwise, of voting
securities representing 5% or more of the combined voting power of all
securities of the Company, immediately prior to such acquisition or the first
acquisition in such series of acquisitions) continuing to represent, either by
remaining outstanding or by being converted into voting securities of another
entity, more than 50% of the

combined voting power of the voting securities of the Company or such other
entity outstanding immediately after such reorganization or merger or
consolidation (or series of related transactions involving such a reorganization
or merger or consolidation), or(b) a reorganization or merger or consolidation
effected to implement a recapitalization or reincorporation of the Company (or
similar transaction) that does not result in a material change in beneficial
ownership of the voting securities of the Company or its successor; or

4. Approval by the shareholders of the Company or an order by a court of
competent jurisdiction of a plan of liquidation of the Company.

